DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 101	2
Claim Rejections - 35 USC § 103	3
Allowable Subject Matter	10
Conclusion	11


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 3/19/19.  Claims 1-19 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims is drawn to functional descriptive material recorded on a computer program product.  Normally, the claim would be statutory.  However, the specification does not specifically define a computer readable storage medium as only the statutory examples.  Therefore, computer program product will be reasonably interpreted to cover both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Examiner suggests, as seen within 1351 OG 212 dated 2/23/2010, applicant include the limitation, “non-transitory”, within the cited claims to overcome the rejection and to avoid any issues of new matter.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0114324 A1) in view of Choi (US 2018/0213030 A1).
Regarding claim 1, Kim teaches a computer-implemented method for processing a digital image in a distributed computing environment, the distributed computing environment comprising a communications network interconnecting two or more computing nodes, the method comprising: receiving the digital image (see 0019, 0020, 0104, 0138); determining a segmentation of the digital image into two or more image segments (see 0019, 0020, 0104, 0138); for each of the image segments, determining a number of non-background pixels comprised by the image segment (see 0019, 0020, 0104, 0138).  Kim does not teach determining an assignment of each of the image segments to one of the computing nodes, the determination of the assignment comprising balancing, based on the number of non-background pixels determined for each of the image segments, the workload of the assigned computing nodes responsive to processing the image segments; and causing each of the assigned computing nodes to process the image segments assigned to the computing node.
Choi, in the same field of endeavor, teaches determining an assignment of each of the image to one of the computing nodes, the determination of the assignment comprising balancing, based on the number of pixels determined for each of the images, the workload of the assigned computing nodes 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim to utilize the cited limitation as suggested by Choi.  The suggestion/motivation for doing so would have been to enhance the image processing by load balancing (see 0001).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim, while the teaching of Choi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
	Regarding claims 18, 19, the claims are analyzed as a computer readable storage medium and system that implements the limitations of claim 1, respectively (see rejection of claim 1).
Claims 2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0114324 A1) with Choi (US 2018/0213030 A1), and further in view of Wang et al (US 2007/0273765 A1)
Regarding claims 2, 5, Kim with Choi teaches all elements as mentioned above in claim 1.  Kim with Choi does not teach receiving a copy of the digital image, the copy having a secondary resolution lower than the primary resolution, the number of non-background pixels being determined, for each of the image segments, in the copy segment corresponding to the image segment; calculating the copy from the digital image.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim with Choi to utilize the cited limitation as suggested by Wang.  The suggestion/motivation for doing so would have been to effectively detect foreground objects in dynamic background environments (see 0010).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim with Choi, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 6, Kim, Choi with Wang discloses substantially the claimed invention as set forth in the discussion above for claim 2.  Kim, Choi with Wang does not disclose expressly primary resolution being at least four times the secondary resolution.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to primary resolution being at least four times the secondary resolution.   Applicant has not disclosed that primary resolution being at least four times the secondary resolution provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the resolution increase as taught by Kim, Choi with Wang in claim 2 or primary resolution being at least four times the secondary resolution because both scenarios have a primary resolution that is greater than the secondary resolution for object identification.
Therefore, it would have been obvious to one of ordinary skill in this art to modify Kim, Choi with Wang to obtain the invention as specified in claim 6.
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0114324 A1), Choi (US 2018/0213030 A1) with Wang et al (US 2007/0273765 A1), and further in view of Bashyam et al (US 2008/0154928 A1).
Regarding claims 3, 4, Kim, Choi with Wang teaches all elements as mentioned above in claim 1.  Kim, Choi with Wang does not teach receiving determining a copy segmentation of the copy into two or more copy segments; and performing the determination of the segmentation by scaling the copy segmentation from the secondary resolution to the primary resolution; a single data file.
Bashyam, in the same field of endeavor, teaches receiving determining a copy segmentation of the copy into two or more copy segments; and performing the determination of the segmentation by scaling the copy segmentation from the secondary resolution to the primary resolution (see 0257); a single data file (see 0083).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim, Choi with Wang to utilize the cited limitation as suggested by Bashyam.  The suggestion/motivation for doing so would have been to lossless reduction of storage (see 0001).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim, Choi with Wang, while the teaching of Bashyam continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0114324 A1) with Choi (US 2018/0213030 A1), and further in view of Kuehnle (US 2015/0317536 A1).
Regarding claim 7, Kim with Choi teaches all elements as mentioned above in claim 1.  Kim with Choi does not teach generating a segment list, each of the image segments being represented by an entry of the segment list, the entries being sorted by the number of non-background pixels of the represented image segment, the balancing of the workload being performed according to a workload-balancing assignment scheme applied to the sorted segment list.
Kuehnle, in the same field of endeavor, teaches generating a segment list, each of the image segments being represented by an entry of the segment list, the entries being sorted by the number of 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim with Choi to utilize the cited limitation as suggested by Kuehnle.   The suggestion/motivation for doing so would have been to reducing the calculation and time necessary to identify an object (see 0001).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim with Choi, while the teaching of Kuehnle continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0114324 A1) with Choi (US 2018/0213030 A1), and further in view of Zhao et al (US 2010/0208733 A1).
Regarding claim 9, Kim with Choi teaches all elements as mentioned above in claim 1.  Kim with Choi does not teach minimizing a total processing cost metric.
Zhao, in the same field of endeavor, teaches minimizing a total processing cost metric (See 0043).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim with Choi to utilize the cited limitation as suggested by Zhao.   The suggestion/motivation for doing so would have been to enhance the efficiency, scalability and resource sharing (See 0045).  Furthermore, the prior art Kim with Choi, while the teaching of Zhao continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0114324 A1) with Choi (US 2018/0213030 A1), and further in view of Pal et al (US 2019/0147086 A1).
Regarding claim 16, Kim with Choi teaches all elements as mentioned above in claim 1.  Kim with Choi does not teach any of a number of the computing nodes being available for performing the processing and an available memory capacity of each available computing node.
Pal, in the same field of endeavor, teaches any of a number of the computing nodes being available for performing the processing and an available memory capacity of each available computing node (see 0875).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim with Choi to utilize the cited limitation as suggested by Pal.   The suggestion/motivation for doing so would have been to maximize an availability of network and bandwidth (see 0875).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim with Choi, while the teaching of Pal continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the .  




Allowable Subject Matter
Claims 8, 10-15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8, 10-15, 17, none of the references of record alone or in combination suggest or fairly teach the limitations.  


Conclusion
Claims 1-7, 9, 16, 18-19 are rejected.  Claims 8, 10-15, 17 are objected to as being dependent upon a rejected base claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov

The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666